                 Entered on Docket April 3, 2020

                                                                Below is the Order of the Court.

 1
 2                                                              _____________________
 3
                                                                Mary Jo Heston
 4
 5                                                              U.S. Bankruptcy Judge
 6                                                              (Dated as of Entered on Docket date above)
 7
 8
 9
10
11
            ________________________________________________________________
12
13
14
15
16
17
18                           UNITED STATES BANKRUPTCY COURT
19                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
20
21      In re:                                      Chapter 13 Bankruptcy
22                                                  No. 18-42558-MJH
23      THUYDUNG D. HUYNH
24
25          Debtor(s)                               ORDER ON MOTION TO WITHDRAW AS
26                                                  ATTORNEY FOR DEBTOR(S)
27
28      _________________________________
29
30      IT IS HEREBY ORDERED that ELLEN ANN BROWN is allowed to withdraw as

31      Debtor(s) counsel, effective immediately.

32                                         ///end of order///
33
34      Presented By:
35
36      /s/ Ellen Ann Brown
37      _____________________________
38      ELLEN ANN BROWN WSB27992
39      Attorney for Debtor(s)




     ORDER ON MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS                                BROWN and SEELYE
                                                                                               Attorneys at Law
                                                                                      1700 Cooper Point Rd SW #C5
                                                                                               Olympia, WA 98502
                                                                                                      253.573.1958
                                                                                                 Fax 866-422-6196
